Exhibit 10.5

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 28, 2013 (the “Effective Date”), among CIM URBAN PARTNERS, L.P., a
Delaware limited partnership (“Borrower”), CIM URBAN REIT, LLC, a Delaware
limited liability company (“CIM Urban REIT”), each Lender that is a party
hereto, and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
“Administrative Agent”), Swing Line Lender and L/C Issuer.

 

R E C I T A L S

 

A.                                    Reference is hereby made to that certain
Credit Agreement dated as of February 6, 2012 (as modified, amended, renewed,
extended, or restated from time to time, the “Credit Agreement”), executed by
Borrower, CIM Urban REIT, the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender, and L/C Issuer (Administrative
Agent, Swing Line Lender, L/C Issuer, and Lenders are individually referred to
herein as a “Credit Party” and collectively referred to herein as the “Credit
Parties”).

 

B.                                    Borrower, CIM Urban REIT, Administrative
Agent and the Lenders desire to adjust the Applicable Rate and otherwise modify
certain provisions contained in the Credit Agreement, in each case subject to
the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Terms and References. Unless otherwise
stated in this Amendment (a) terms defined in the Credit Agreement have the same
meanings when used in this Amendment, and (b) references to “Sections” are to
the Credit Agreement’s sections.

 

2.                                      Amendments to the Credit Agreement.

 

(a)                                 Section 1.01 is hereby amended to delete the
following definitions in their entirety and replace such definitions with the
following:

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Maximum Consolidated Leverage Ratio as set forth in the
most-recent Compliance Certificate received by Administrative Agent pursuant to
Section 7.02(a):

 

 

 

Applicable Rate

 

Pricing
Level

 

Maximum
Consolidated
Leverage Ratio

 

Letters of
Credit

 

Eurodollar
Rate

 

Base Rate

 

1

 

< 30%

 

1.25

%

1.25

%

0.25

%

2

 

> 30% but < 35%

 

1.35

%

1.35

%

0.35

%

3

 

> 35% but < 40%

 

1.50

%

1.50

%

0.50

%

4

 

> 40% but < 45%

 

1.60

%

1.60

%

0.60

%

5

 

> 45%

 

1.85

%

1.85

%

0.85

%

 

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Maximum Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided that (a) if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of Required Lenders, Pricing Level 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered, and (b) without limiting the
provisions of Section 2.08(b), if an Event of Default has occurred and is
continuing, then Pricing Level 5 shall apply until such Event of Default has
been cured or waived. The Applicable Rate in effect from the Closing Date until
adjusted as set forth above shall be set at Pricing Level 1.

 

“Maximum Availability” means, as of any date, an amount equal to the lesser of
(a) the Aggregate Commitments or (b) forty percent (40%) of the Unencumbered
Asset Value minus the “Total Outstandings” under, and as defined in, the Bridge
Facility, in each case as of such date.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement,
any other Loan Document or any Bridge Facility Document) that prohibits the
creation of any Lien on any assets of a Person; provided, however, that an
agreement that establishes a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a “Negative Pledge” for purposes of
this Agreement.

 

“Permitted Liens” means Liens described in Section 8.01(a) though (k).

 

(b)                                 Section 1.01 is hereby amended to add the
following definitions in alphabetical order:

 

“Bridge Facility” means that certain $125,000,000 bridge facility evidenced by
the Bridge Facility Documents, as such facility may be increased to $150,000,000
pursuant to the terms of the Bridge Facility Documents.

 

“Bridge Facility Documents” means that certain Credit Agreement dated as of
August 28, 2013, by and among CIM Urban Partners, L.P., as borrower, CIM Urban
REIT, LLC, as guarantor, Bank of America, N.A., as administrative agent and a
lender, and the other lenders from time to time party thereto, as amended,
supplemented, restated, or replaced from time to time, and any agreements,
documents, notes, or Guarantees at any time executed or delivered in connection
therewith.

 

“OFAC” has the meaning specified in Section 6.22.

 

(c)                                  Section 6.18 is hereby amended in its
entirety as follows:

 

6.18                        Unencumbered Properties.

 

(a)                                 Each Unencumbered Property complies with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property, except in such instances in which
(i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to

 

2

--------------------------------------------------------------------------------


 

comply therewith, either individually or in the aggregate, would not reasonably
be expected to result in a Material Property Event.

 

(b)                                      The Improvements with respect to each
Unencumbered Property comply with all Laws regarding access and facilities for
handicapped or disabled persons, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to result in a Material Property Event.

 

(c)                                       No Unencumbered Property is the
subject of any pending or, to any Loan Party’s knowledge, threatened adverse
zoning proceeding that would reasonably be expected to result in a Material
Property Event.

 

(d)                                      No Loan Party has directly or
indirectly conveyed, assigned, or otherwise disposed of, or transferred (or
agreed to do so) any development rights, air rights, or other similar rights,
privileges, or attributes with respect to any Unencumbered Properties, including
those arising under any zoning or property use ordinance or other Law, except
where any of the foregoing would not reasonably be expected to result in a
Material Property Event.

 

(e)                                       All utility services necessary for the
use of each Unencumbered Property and the Improvements and the operation thereof
for their intended purpose are available at the Unencumbered Property.

 

(f)                                        No Loan Party has made any contract
or arrangement of any kind the performance of which by the other party thereto
would give rise to any Lien or Negative Pledge on any Unencumbered Property.

 

(g)                                       Except as set forth on Schedule 0, no
Unencumbered Property is part of a larger tract of Property owned by any Loan
Party or otherwise included under any unity of title or similar covenant with
other Property not owned by a Loan Party and each Unencumbered Property
constitutes a separate tax lot or lots with a separate tax assessment or
assessments for such Unencumbered Property and the Improvements thereon,
independent of those for any other Property or improvements.

 

(h)                                      The current and anticipated use of each
Unencumbered Property complies in all material respects with all applicable
zoning ordinances, regulations, and restrictive covenants affecting the
Unencumbered Properties, all use restrictions of any Governmental Authority
having jurisdiction have been satisfied, and no violation of any Law or
regulation, which would reasonably be expected to result in a Material Property
Event, exists with respect thereto.

 

(d)                                 Section 8.01 is hereby amended by
(i) deleting the “and” at the end of clause (i); (ii) deleting the “.” at the
end of clause (j) and replacing it with “; and”; and (iii) adding a new clause
(k) as follows:

 

(k)                                      Liens securing Indebtedness under the
Bridge Facility, provided that such Liens ratably secure the Obligations.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Section 8.03 is hereby amended by
(i) deleting the “and” at the end of clause (i); (ii) deleting the “.” at the
end of clause (j) and replacing it with “; and”; and (iii) adding a new clause
(k) as follows:   

 

(k)                                 Indebtedness under the Bridge Facility
Documents.

 

(f)                                   Section 8.17(d) is hereby amended in its
entirety as follows:

 

(d)                                 Maximum Availability. CIM Urban REIT and
Borrower shall not permit the sum of (i) the Total Outstandings plus (ii) the
“Total Outstandings” under, and as defined in, the Bridge Facility to exceed
forty percent (40%) of the Unencumbered Asset Value as of any date.

 

(g)                                 Section 9.01 is hereby amended by
(i) deleting the “.” at the end of clause (n) and replacing it with “; or”; and
(ii) adding a new clause (o) as follows:

 

(o)                                 Bridge Facility. There occurs an Event of
Default under and as defined in the Bridge Facility Documents.

 

(h)                                      Article VI is hereby amended by adding
a new Section 6.22 thereto as follows:

 

6.22                        OFAC. Neither Borrower nor any of its Subsidiaries:
(a) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (b) is (i) an agency of the government of a
country, (ii) an organization controlled by a country, or (iii) a person
resident in a country, in each case that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (c) to the knowledge of Borrower, derives any of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person. To the knowledge of Borrower, none of
the proceeds from the Loans will be used to finance any operations, investments
or activities in, or make any payments to, any such country, agency,
organization, or person.

 

(i)                                         Exhibit E is hereby amended by
deleting Schedule I thereto in its entirety and replacing it with Schedule I
attached hereto.

 

3.                                      Amendments to other Loan Documents.

 

(a)                                 All references in the Loan Documents to the
Credit Agreement shall henceforth include references to the Credit Agreement, as
modified and amended hereby, and as may, from time to time, be further amended,
modified, extended, renewed, and/or increased.

 

(b)                                 Any and all of the terms and provisions of
the Loan Documents are hereby amended and modified wherever necessary, even
though not specifically addressed herein, so as to conform to the amendments and
modifications set forth herein.

 

4

--------------------------------------------------------------------------------


 

4.                                      Conditions Precedent. This Amendment
shall not be effective unless and until:

 

(a)                                 Administrative Agent receives:

 

(i)                                     fully executed counterparts of this
Amendment signed by Borrower, CIM Urban REIT, Guarantors and the Credit Parties;

 

(ii)                                  signed certificates from Responsible
Officers of Borrower, CIM Urban REIT and Guarantors stating that: (A) all of the
representations and warranties contained in the Credit Agreement and the Loan
Documents made by Borrower, CIM Urban REIT and Guarantors, as applicable, are
true and correct in all material respects on and as of the date hereof, with the
same force and effect as if made on and as of the date hereof (except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date,
(ii) that the representations and warranties in subsections (a), (b) and (c) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a), (b) and (c), respectively, of Section 7.01, and
(iii) to the extent that the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement);
(B) no event has occurred and is continuing which would constitute a Default;
and (C) no amendments have been made to the Organization Documents of Borrower,
CIM Urban REIT and Guarantors, as applicable, since February 6, 2012;

 

(iii)                               certificates of existence and good standing
for Borrower, CIM Urban REIT and Guarantors; and

 

(iv)                              opinions of counsel to Borrower, CIM Urban
REIT and Guarantors;

 

(b)                                 the representations and warranties in the
Credit Agreement, as amended by this Amendment, and each other Loan Document are
true and correct in all material respects on and as of the date of this
Amendment as though made as of the date of this Amendment except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date,
(ii) that the representations and warranties in subsections (a), (b) and (c) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a), (b) and (c), respectively, of Section 7.01, and
(iii) to the extent that the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement;

 

(c)                                  after giving effect to this Amendment, no
Default exists; and

 

(d)                                 Borrower pays (i) all applicable fees owed
to Arranger or Administrative Agent for the benefit of the Lenders, including an
amendment fee of 0.05% payable on the amount of each Lender’s Commitment under
the Credit Agreement, and (ii) the reasonable out-of-pocket fees and expenses of
Administrative Agent’s counsel.

 

5.                                      Ratifications. Each of Borrower and CIM
Urban REIT (a) ratifies and confirms all provisions of the Loan Documents as
amended by this Amendment, (b) ratifies and confirms that all

 

5

--------------------------------------------------------------------------------


 

guaranties, assurances, and liens granted, conveyed, or assigned to
Administrative Agent and Lenders under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of all present and
future Obligations, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.

 

6.                                      Representations. Each of Borrower and
CIM Urban REIT represents and warrants to Administrative Agent and Lenders that
as of the date of this Amendment: (i) this Amendment has been duly authorized,
executed, and delivered by each of Borrower, CIM Urban REIT and Guarantors;
(ii) no action of, or filing with, any Governmental Authority is required to
authorize, or is otherwise required in connection with, the execution, delivery,
and performance by Borrower, CIM Urban REIT or Guarantors of this Amendment;
(iii) the Loan Documents, as amended by this Amendment, are valid and binding
upon Borrower, CIM Urban REIT and Guarantors and are enforceable against each of
Borrower, CIM Urban REIT and Guarantors in accordance with their respective
terms, except as limited by Debtor Relief Laws; (iv) the execution, delivery,
and performance by each of Borrower, CIM Urban REIT and Guarantors of this
Amendment do not require the consent of any other Person and do not and will not
constitute a violation of any Laws, agreements, or understandings to which
Borrower, CIM Urban REIT or any Guarantor is a party or by which Borrower, CIM
Urban REIT or any Guarantor is bound; (v) all representations and warranties in
the Loan Documents are true and correct in all material respects except (A) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (B) that the representations and warranties in subsections (a), (b) and
(c) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a), (b) and (c), respectively, of
Section 7.01, and (C) to the extent that the facts on which any of them were
based have been changed by transactions contemplated or permitted by the Credit
Agreement); and (vi) no Default exists.

 

7.                                      Continued Effect. Except to the extent
amended hereby, all terms, provisions and conditions of the Credit Agreement and
the other Loan Documents, and all documents executed in connection therewith,
shall continue in full force and effect and shall remain enforceable and binding
in accordance with their respective terms.

 

8.                                      Unencumbered Properties. Subject to the
satisfaction of all other conditions precedent set forth in the Credit Agreement
for a Property to be admitted into the Unencumbered Property Pool, Lenders
hereby approve the Property located at 1333 Broadway, Oakland, California,
94612, for admission into the Unencumbered Property Pool.

 

9.                                      Miscellaneous. Unless stated otherwise
(a) the singular number includes the plural and vice versa and words of any
gender include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) if any part of
this Amendment is for any reason found to be unenforceable, all other portions
of it nevertheless remain enforceable, (d) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document, and (e) delivery of an executed counterpart of a
signature page to this Amendment by telecopier, electronic mail or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

6

--------------------------------------------------------------------------------


 

10.                               Governing Law. Pursuant to Section 5-1401 of
the New York General Obligations Law, the substantive laws of the State of New
York applicable to agreements made and to be performed entirely within such
state, without regard to the choice of law principles that might otherwise
apply, shall govern the validity, construction, enforcement and interpretation
of this Amendment.

 

11.                               Parties. This Amendment binds and inures to
Borrower, CIM Urban REIT and the Credit Parties and their respective successors
and permitted assigns.

 

12.                               Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES
THAT, AS OF THE DATE HEREOF, THE OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RESCISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY SUCH OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH CREDIT PARTY, AND EACH CREDIT
PARTY’S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY,
THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER ARISING FROM OR
UNDER THE LOAN DOCUMENTS, AND THE TRANSACTION EVIDENCED THEREBY, WHETHER KNOWN
OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN
PART ON OR BEFORE THE DATE HEREOF WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE
AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL
RATE APPLICABLE.

 

13.                               ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

EXECUTED as of the date first stated above.

 

 

 

BORROWER:

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM URBAN PARTNERS GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

 

Name: David Thompson

 

 

 

Title: Vice President and CFO

 

 

 

 

 

 

 

CIM URBAN REIT:

 

 

 

CIM URBAN REIT, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name: David Thompson

 

 

Title: Vice President and CFO

 

Signature Page to CIM Urban Partners, L.P.
First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, and L/C
Issuer, and a Lender

 

 

 

 

 

By:

/s/ Julia Eiterman

 

 

Name:

Julia Eiterman

 

 

Title:

VP

 

Signature Page to CIM Urban Partners, L.P.
First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark A. Muller

 

 

Name:

Mark A. Muller

 

 

Title:

Authorized Officer

 

Signature Page to CIM Urban Partners, L.P.

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Stephen Leskovsky

 

 

Name:

Stephen Leskovsky

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jonathan Slusher

 

 

Name:

Jonathan Slusher

 

 

Title:

Assistant Vice President

 

Signature Page to CIM Urban Partners, L.P.

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

To induce the Credit Parties to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns, and (d) expressly acknowledge and agree to the
terms and conditions of Section 12 of this Amendment.

 

 

CIM/J STREET HOTEL SACRAMENTO, L.P.,
a California limited partnership

 

 

 

By:

CIM/J Street Hotel Sacramento GP, LLC,
a California limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

CIM/OAKLAND 1 KAISER PLAZA, LP,
a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,
a Delaware limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

 

 

CIM/OAKLAND 2353 WEBSTER, LP,
a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,
a Delaware limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

Signature Page to CIM Urban Partners, L.P.

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM/OAKLAND CENTER 21, LP,
a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,
a Delaware limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

CIM/OAKLAND DOWNTOWN, L.P.,
a Delaware limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,
a California limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

 

 

CIM URBAN REIT PROPERTIES I, L.P.,
a California limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,
a California limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

CIM URBAN REIT PROPERTIES II, L.P.,
a California limited partnership

 

 

 

By:

CIM Urban REIT GP I, LLC,
a California limited liability company,
its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

Signature Page to CIM Urban Partners, L.P.

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM URBAN REIT PROPERTIES VIII, L.P.,
a Delaware limited partnership

 

 

 

By:

CIM Urban REIT Properties VIII GP, LLC,
a Delaware limited liability company,

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

 

 

 

 

CIM/OAKLAND 1333 BROADWAY, LP,
a Delaware limited partnership

 

 

 

By:

CIM/OAKLAND 1333 Broadway GP, LLC,
a Delaware limited liability company,
its general partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President and CFO

 

Signature Page to CIM Urban Partners, L.P.

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                          (“Statement
Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 8.03 –Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

A.

 

None, except as permitted by Section 8.03.

 

 

 

 

 

 

 

 

 

 

 

B.

 

Section 8.03(j) – Unsecured Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

 

 

Other unsecured Indebtedness constituting ordinary course obligations (other
than debt for borrowed money) incurred by CIM Urban REIT, Borrower, and
Companies

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:                           $30,000,000 at any time outstanding

 

 

 

II.

 

Section 8.16(a)– Maximum Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.

 

All Indebtedness of the Companies, on a consolidated basis as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

Total Asset Value as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.

 

Maximum Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:                           50%

 

 

 

III.

 

Section 8.16(b) – Maximum Consolidated Recourse Debt Limitation.

 

 

 

 

 

 

 

 

 

 

 

A.

 

All Recourse Debt of the Companies, on a consolidated basis, as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

Total Asset Value as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.

 

Maximum Consolidated Recourse Debt Ratio (Line III.A ÷ Line III.B):

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted:                          20%

 

 

 

IV.

 

Section 8.16(c) – Maximum Consolidated Secured Debt Limitation.

 

 

 

 

 

 

 

 

 

 

 

A.

 

All Secured Debt of the Companies, on a consolidated basis, as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

Total Asset Value as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.

 

Maximum Consolidated Secured Debt Ratio (Line IV.A ÷ Line IV.B):

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:                           30%

 

 

 

1

--------------------------------------------------------------------------------


 

V.

 

Section 8.16(d) – Minimum Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Net Operating Income as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Fixed Charges for the Companies, on a consolidated basis, for the
Calculation Period most recently ended as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.

 

Minimum Consolidated Fixed Charge Coverage Ratio (Line V.A ÷ Line V.B):

 

_______ to 1.00

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                    1.50 to 1.00

 

 

 

VI.

 

Section 8.16(e) – Minimum Net Asset Value.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Total Asset Value of the Companies, on a consolidated basis, as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

Total Liabilities as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.

 

Net Asset Value (Line VI.A - Line VI.B):

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                                      
$1,000,000,000

 

 

 

VII.

 

Section 8.17(a) – Minimum Consolidated Unsecured Debt Service Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Unencumbered Net Operating Income:

 

$

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Unsecured Debt Service (Line VII.B.1 x Line VII.B.2):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

1.

All Unsecured Debt of the Companies as of the last day of such Calculation
Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

Debt Constant (based on a thirty (30) year, mortgage-style principal
amortization at an interest rate equal to the greatest of Line VII.B.2.x, Line
VII.B.2.y, and Line VII.B.2.z):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x.

10 year Treasury Bill yield plus 2.50%:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y.

7.00%

 

7.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

z.

One-month Eurodollar interest rate plus Eurodollar Rate Applicable Margin as of
the Calculation Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Minimum Consolidated Unsecured Debt Service Coverage Ratio (Line VII.A ÷ Line
VII.B):

 

_____ to 1.00

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                    2.50 to 1.00

 

 

 

2

--------------------------------------------------------------------------------


 

VIII.

 

Section 8.17(b) – Occupancy Rate.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Aggregate Occupancy Rate for all Unencumbered Properties as of the Statement
Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                    80%

 

 

 

 

 

 

 

 

 

 

 

B.

 

Economic Leasing Percentage for each individual Unencumbered Property as of the
Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                    70%

 

 

 

 

 

 

 

 

 

 

 

C.

 

Average Hotel Occupancy Rate for all Unencumbered Properties, which are hotel
Properties, as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                    60%

 

 

 

IX.

 

Section 8.17(c) – Minimum Unencumbered Properties.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Number of Properties in the Unencumbered Property Pool:

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:                                    5

 

 

 

X.

 

Section 8.17(d) – Maximum Availability.

 

 

 

 

 

 

 

 

 

 

 

A.

 

Total Outstandings:

 

 

 

 

 

 

 

 

 

 

 

B.

 

Total Outstandings under the Bridge Facility:

 

 

 

 

 

 

 

 

 

 

 

C.

 

Unencumbered Asset Value as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

D.

 

Unencumbered Asset Value as of the Statement Date times 40%:

 

 

 

 

 

 

 

 

 

 

 

 

 

Required:   Line X.A plus Line X.B is less than Line X.D

 

 

 

3

--------------------------------------------------------------------------------